PER CURIAM.
August Urbanek seeks review of an order appointing a special master to oversee disputed discovery. We grant the petition. Pursuant to Florida Rule of Civil Procedure 1.490(c) the trial court may not refer a matter to a magistrate, either general or special, without the consent of all of the parties. Washington Park Props., LLC v. Estrada, 996 So.2d 892 (Fla. 4th DCA 2008); Gielchinsky v. Vibo Corp., 5 So.3d 785 (Fla. 3d DCA 2009). We grant the petition and direct the trial court to vacate its order of referral to the special master.

Petition granted, order quashed.

POLEN, STEVENSON and HAZOURI, JJ., concur.